Name: Commission Regulation (EEC) No 3808/92 of 29 December 1992 amending Regulation (EEC) No 970/90 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: animal product;  agri-foodstuffs;  agricultural policy;  tariff policy;  agricultural activity
 Date Published: nan

 30. 12. 92 Official Journal of the European Communities No L 384/35 COMMISSION REGULATION (EEC) No 3808/92 of 29 December 1992 amending Regulation (EEC) No 970/90 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries or territories (OCT) ('), as amended by Regulation (EEC) No 297/91 (2), and in particular Article 27 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) and (2) of Regulation (EEC) No 970/90 is hereby replaced by the following : * 1 . The amount referred to in Article 3 of Regula ­ tion (EEC) No 715/90 relating to each product to be imported into a Member State shall be equal to 90 % of the levy on imports into the Community applying on the first Monday of each quarter. 2. The reduction shall be deducted from the levy in force on the day on which the declaration of release for free circulation in the Community is accepted.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . Whereas Commission Regulation (EEC) No 970/90 (3), as amended by Regulation (EEC) No 815/91 (4), in Article 3 ( 1 ) and (2) provides for adjustments to the reduction in the import levies on beef and veal taking account of the monetary compensatory amounts and the monetary coef ­ ficients ; whereas, since those two factors will cease to apply from 1 January 1993, the abovementioned adjust ­ ments should no longer be made ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85. 0 OJ No L 36, 8 . 2. 1991 , p. 9 . (3) OJ No L 99, 19 . 4. 1990, p. 8 . (4) OJ No L 83, 3 . 4. 1991 , p. 6 .